Citation Nr: 1104513	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
February 1953 to October 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
an April 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia.

The Board advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Since, however, the claim required further development, in 
January 2010 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  This 
additional development included having the Veteran undergo a VA 
compensation examination to try and obtain additional medical 
comment concerning the etiology of his low back disability, and 
especially in terms of whether it is the result of a documented 
injury during his military service.


FINDINGS OF FACT

1.  The VA compensation examiner that evaluated the Veteran in 
May 2010 pursuant to this remand directive concluded, based on 
his review of the claims file (C-file), it would be mere 
speculation for him to opine that the Veteran's current 
degenerative disk disease at the lumbar spine is caused by or 
related to his fall that he sustained while on active duty in the 
military.

2.  In explanation for his inability to provide more definitive 
comment on this issue of causation, this VA compensation examiner 
indicated there are no medical records noted from 1955 to 2000 
that show the Veteran sought ongoing treatment for his lumbar 
spine and/or to help confirm that his current degenerative disk 
disease is caused by or related to his documented fall and lumbar 
injury in service.

3.  But according to VA regulation, it is not required the 
Veteran have had ongoing treatment for his low back since that 
documented injury in service; rather, if chronicity (i.e., 
permanency) of disease or injury in service is not shown, 
or legitimately questionable, then he has to show continuous 
symptoms since service, not treatment.

4.  Also of record is an August 2007 letter from a private 
physician and chiropractor concluding that it is more likely than 
not the Veteran's low back disability and associated pain are 
related to his fall and treatment during his military service.

5.  Therefore, weighing this medical evidence, at the very least 
it is just as likely as not the Veteran's current low back 
disability is attributable to his documented injury in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's low 
back disability is due to an injury incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).



Here, though, the Board need not discuss whether there has been 
compliance with these notice and duty to assist provisions since 
the claim is being granted, regardless.  That is to say, even if, 
for the sake of argument, there has not been compliance, this 
ultimately would be inconsequential and, thus, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See 
also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating 
that, as the pleading party, the claimant, not VA, has this 
burden of proof for showing there is a VCAA notice error in 
timing or content and, moreover, that the error is unduly 
prejudicial - meaning outcome determinative of the claim).

II.  Service Connection for a Low Back Disability

The Veteran claims that he slipped and fell during service 
injuring his low back, on April 27, 1954 at Walker Air Force Base 
in Roswell, New Mexico, and that he has chronic (permanent) 
disability as a consequence to, in turn, warrant 
service connection.  In his February 2009 substantive appeal (on 
VA Form 9), he clarified the date of this alleged injury - 
indicating it was not on April 27, 1955, rather, as mentioned, on 
that date in 1954.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by his military service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its competency and credibility and resultant 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).
For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to establish permanency of disease or 
injury in service so as to, in turn, link current disability to 
service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Federal Circuit Court has clarified that medical evidence is 
not always or categorically required to establish the required 
nexus between the currently claimed disability and the disease or 
injury in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran began serving on active duty in the military in 
February 1953.  His service treatment records (STRs) show 
potentially relevant treatment on 14 occasions - on June 13, 
1953, June 17, 1953, September 22, 1953, March 7, 1954, June 21, 
1954, June 23, 1954, November 7, 1954, November 8, 1954, November 
10, 1954, February 21, 1955, April 27, 1955, May 4, 1955, June 1, 
1955, and July 28, 1955.  His STRs also include the reports of 
his entrance and separation examinations and other treatment 
records dated throughout his two and a half years of service.  

These STRs include a finding of no back pain or sciatica in 
connection with a complaint of calf pain in February 1955.  They 
include a chest X-ray in June 1954 indicating the bony thorax was 
within normal limits.  They also include one complaint of a 
backache in July 1955.  Specifically, this record reads as 
follows:

Back pain, bil. [bilateral] lumbar backache on arising 
of a.m. for 2 weeks.  Subsides after being up a couple 
of hours.  Is clerk typist and goes to typing school.  
P.E. [Physical examination] neg. [negative] except 
small noninjected pilonidal sinus.  Rectal- neg. 
[negative]. Imp. [Impression]:  1) Backache- 
occupational, 2) pilonidal sinus.  Rx [Treatment]: 1) 
urinalysis, 2) Sod. [sodium] Salicylate and mephenesin 
? of each on arising, 3) bed boards. 

This record indicates the Veteran had back pain without any 

